Order entered July 27, 2105




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01446-CV

      IN RE XTO ENERGY INC., TIMBERLAND GATHERING & PROCESSING
             COMPANY, INC., AND BANK OF AMERICA, N.A., Relators

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-00612

                                           ORDER
                          Before Justices Bridges, Fillmore, and Evans


       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT IN PART

relators’ petition for writ of mandamus. We ORDER the trial judge, the Honorable Phyllis

Lister Brown, to vacate her order of May 22, 2014 denying relators’ special exceptions and

render an order granting relators’ special exceptions, dismissing Sandra G. Goebel’s claims

against XTO Energy Inc. and Timberland Gathering & Processing Company, Inc., and ordering

Sandra G. Goebel to replead her claims against Bank of America, N.A. Should the trial judge

fail to comply with this order, the writ will issue. We ORDER the trial judge to file with this

Court, within thirty (30) days of the date of this order, a certified copy of her order issued in

compliance with this order.
       We DENY relators’ petition for writ of mandamus to the extent it seeks dismissal of

Sandra G. Goebel’s claims against Bank of America, N.A.


       We ORDER relators, XTO Energy Inc., Timberland Gathering & Processing Company,

Inc., and Bank of America , N.A. and the real party in interest, Sandra G. Goebel, to bear their

own costs of this original proceeding.


                                                   /s/     DAVID EVANS
                                                           JUSTICE